Case: 10-50622 Document: 00511406356 Page: 1 Date Filed: 03/10/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 10, 2011
                                     No. 10-50622
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

MANUEL SALINAS-SOTO,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 3:10-CR-582-1


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Manuel Salinas-Soto appeals the within guidelines sentence imposed
following his guilty plea to illegal reentry following deportation in violation of 8
U.S.C. § 1326. He argues that his guidelines sentence is greater than necessary
to satisfy the sentencing goals of 18 U.S.C. § 3553(a) and is therefore
unreasonable.        Specifically, Salinas-Soto contends that his sentence is
unreasonable because his sentence is the result of impermissible double
counting, does not reflect that his current illegal reentry conviction is not a crime

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50622 Document: 00511406356 Page: 2 Date Filed: 03/10/2011

                                 No. 10-50622

of violence and posed no danger to others, and does not reflect that he illegally
reentered because he wanted to help his wife and children. Salinas-Soto also
argues that this court should not afford his sentence a presumption of
reasonableness because U.S.S.G. § 2L1.2 is not empirically based.
      Salinas-Soto’s challenge to the presumption of reasonableness is
foreclosed. See United States v. Mondragon-Santiago, 564 F.3d 357, 366-67 (5th
Cir.), cert. denied, 130 S. Ct. 192 (2009). We have also rejected the argument
that using a prior conviction to increase the offense level and in calculating
criminal history is impermissible “double counting.” See United States v. Calbat,
266 F.3d 358, 364 (5th Cir. 2001).
      Salinas-Soto’s sentence was properly calculated, and he has not rebutted
the presumption that the district court sentenced him to a reasonable
within-guidelines sentence. See United States v. Campos-Maldonado, 531 F.3d
337, 338 (5th Cir. 2008); United States v. Alonzo, 435 F.3d 551, 554-55 (5th Cir.
2006). The district court’s judgment is AFFIRMED.




                                       2